 


109 HR 1615 IH: Salmon Planning Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1615 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. McDermott (for himself, Mr. Petri, Ms. Eddie Bernice Johnson of Texas, Mr. Leach, Mr. Farr, Mr. Shays, Mr. Pallone, Mr. Ramstad, Mr. Kildee, Mr. Johnson of Illinois, Mr. Spratt, Mr. Walsh, Mrs. Tauscher, Mr. Boehlert, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure that proper planning is undertaken to secure the preservation and recovery of the salmon and steelhead of the Columbia River basin and the maintenance of reasonably priced, reliable power, to direct the Secretary of Commerce to seek scientific analysis of Federal efforts to restore salmon and steelhead listed under the Endangered Species Act of 1973, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Salmon Planning Act. 
2.Findings and purposes 
(a)FindingsCongress finds and declares that— 
(1)certain species of salmon and steelhead in the Columbia and Snake River basin are on the brink of extinction as a consequence of various factors, including hydroelectric projects, harvest management practices, habitat degradation, altered in-stream flow, and unsound hatchery practices; 
(2)these salmon and steelhead have major economic, ecological, educational, recreational, scientific, cultural, and spiritual significance to the Nation and its people; 
(3)salmon and steelhead are a symbol of the Northwest, support thousands of jobs in coastal and inland communities, and serve as an indicator of the health of Northwest river ecosystems; 
(4)the United States Government has signed treaties with Indian tribes of Oregon, Washington, and Idaho and with the Government of Canada creating a legally enforceable trust responsibility to restore salmon populations to sustainable, harvestable levels; 
(5)since the construction of 4 Federal dams on the lower Snake River in Washington, salmon and steelhead populations in the Snake River have plummeted, and all salmon and steelhead in the Snake River are extinct or listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(6)recent studies indicate that the time to protect remaining Snake River salmon and steelhead is short, with scientists estimating that, if changes do not occur, remaining Snake River salmon will be extinct in our lifetime; 
(7)salmon and steelhead extinction could cost taxpayers billions of dollars; 
(8)a federally funded group of State, tribal, Federal, and independent scientists found that partially removing the 4 lower Snake River dams in Washington is the surest way to protect and recover Snake River salmon and steelhead; 
(9)several communities that rely on the 4 lower Snake River dams would be affected by partial dam removal; 
(10)a Federal court has found that the 4 lower Snake River dams violate water quality standards under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and 
(11)energy production in the Northwest is heavily dependent upon hydropower and thus, the prospects for salmon recovery and Northwest energy production are inextricably linked. 
(b)PurposesThe purposes of this Act are— 
(1)to ensure the protection of Columbia and Snake River salmon and steelhead while providing for reliable, reasonably priced energy in the Northwest, an economically sustainable salmon recovery program, and effective mitigation of potential economic impacts to communities from potential dam removal; and 
(2)to ensure that the Northwest and the Nation have completed the necessary planning and evaluation to respond rapidly if major new actions are necessary to protect and recover salmon and steelhead in the Columbia and Snake River basin. 
3.Scientific analysis of Federal salmon recovery efforts 
(a)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Commerce shall enter into an arrangement with the National Academy of Sciences providing for scientific analysis of Federal salmon recovery efforts and submission of a report on the results of the analysis in accordance with subsection (c). 
(b)ContentsFor purposes of this section, scientific analysis shall include, at a minimum, review of the effectiveness of Federal salmon recovery actions, anticipated Federal salmon recovery actions, and the timelines for, and feasibility of, implementing these actions. These actions and anticipated actions shall be evaluated in terms of whether they are likely to achieve recovery of salmon and steelhead populations listed under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533). 
(c)ReportNot later than 9 months after the date of enactment of this Act, the National Academy of Sciences shall submit to the Secretary of Commerce, the Secretary of the Army, the Secretary of the Interior, and the Administrator of the Environmental Protection Agency a report on the results of the scientific analysis conducted under this section. 
4.Gao study of partial removal of lower Snake River dams 
(a)In generalThe Comptroller General of the United States shall conduct a study of the potential effects of partially removing the 4 lower Snake River dams. 
(b)ContentsThe study shall include examination of and recommendation for addressing, at a minimum, the following: 
(1)The economic effects of partial dam removal for communities near the dams, upstream from the dams, and for downstream and coastal communities, including downstream and coastal communities located within the boundaries of Alaska and Canada, including employment gains or losses that would result from dam removal. 
(2)The effects of partial dam removal on transportation by water, including— 
(A)the feasibility, costs, and sufficiency of alternative transportation by railroad, highway, and other means; 
(B)the economic benefits and costs of such alternatives; 
(C)the environmental impact of shifting to such alternatives; 
(D)the means for mitigating any environmental harm that might be caused by the use of such alternatives; and 
(E)any development or expansion of such alternatives that would be required to continue moving the same amount of cargo that is currently transported by water. 
(3)The effects of partial dam removal on irrigation, including the availability of or need for alternatives to replace irrigation water or to extend irrigation pumps. 
(4)The effects of partial dam removal on energy production, including the regional effects of any changes in energy production, identification of renewable energy sources or energy efficiency measures that could replace any loss in energy production, and the benefits and costs of such alternatives. 
(5)The effects, including economic effects, of the extinction of salmon and steelhead populations in the Snake River. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to each of the Secretary of the Army, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency a report on the results of the study conducted under this section. 
5.Authorization and planning of salmon recovery 
(a)Partial dam removal authorizationThe Secretary of the Army, acting through the Corps of Engineers, is authorized to partially remove the 4 lower Snake River dams if— 
(1)the Secretary of Commerce finds that such action is necessary to restore Snake River salmon and steelhead populations to meet obligations under the Endangered Species Act of 1973 (33 U.S.C. 1531 et seq.); 
(2)the Secretary of the Interior finds that such action is necessary to meet treaty obligations to Indian tribes or other sovereign nations; or 
(3)the Administrator of the Environmental Protection Agency finds that such action is necessary to meet requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
(b)Preliminary planning workThe Secretary of the Army shall undertake such preliminary engineering, design, construction, and other activities as may be necessary to remove the 4 lower Snake River dams pursuant to subsection (a). This work shall be completed within 12 months after the date of the enactment of this Act. 
(c)FundingThere is authorized to be appropriated to the Secretary of the Army $4,000,000 to carry out subsection (b). Such sums shall remain available until expended. 
6.DefinitionsIn this Act, the following definitions apply: 
(1)Federal salmon recovery actionsThe term Federal salmon recovery actions means Federal actions required to protect and restore salmon and steelhead in the Columbia and Snake River basin that are listed under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)). 
(2)Lower Snake River damsThe term 4 lower Snake River dams means the following dams on the Snake River, Washington: 
(A)The Ice Harbor dam. 
(B)The Lower Monumental dam. 
(C)The Little Goose dam. 
(D)The Lower Granite dam. 
(3)PopulationsThe term populations means the 12 evolutionarily significant units of salmon and steelhead in the Columbia and Snake River basin that are listed under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)). 
 
